Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-20-00559-CV

                                      Venkateswar Rao KODATI,
                                              Appellant

                                                    v.

                                       Nagalatha VINNAKOTA,
                                               Appellee

                      From the 408th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2015-CI-02059
                            Honorable Angelica Jimenez, Judge Presiding

PER CURIAM

Sitting:          Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: December 23, 2020

DISMISSED

           On December 1, 2020, appellant filed a motion to dismiss, requesting that this court dismiss

this appeal because the parties have settled all issues in dispute and the final order complained of

has been amended. Appellee has not opposed the motion. See TEX. R. APP. P. 10.3(a). Therefore,

we grant the motion and dismiss the appeal. See id. R. 42.1(a)(1).

                                                     PER CURIAM